Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/642,061 filed on March 13, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on March 12, 2019 and May 16, 2019 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raad (US Pat. 6,593,547) (cited by Applicant).
Regarding claims 1 and 10, Raad discloses an air gap deicing device having a heater (30) for an associated rotating machine (6) having associated stationary stator (10) separated by an air gap (20) from an associated rotatable rotor (12), the heater (30) comprising: a plurality of stringers (38) configured to be arranged in associated winding slots (18) of the associated stator (10) adjacent the air gap (20), and extending between two ends of the heater (30), each of the stringers (38) including two electrical resistance heating traces (38) arranged between two electrical insulation layers that are arranged between two thermal conductive layers (36 and 40); wherein the traces extending along an entire length of each of the stringers between the two ends of the heater (30), and wherein the traces are electrically isolated from each other (Fig. 1-7; Col. 4, Lines 22-30; Col. 5, Lines 4-26; Col. 7, Lines 40-44, Col. 7, Line 64 to Col. 8, Line 19; Col. 8, Lines 36-57; Col. 9, Line 1-36).
Regarding claims 2 and 15, Raad discloses a gap separates the traces (38) along the entire length of each of the stringers (38); and the traces are arranged in a parallel non-linear pattern along the length of each of the stringers (Fig. 6-7).
Regarding claims 3 and 16, Raad discloses the traces (38) each extend from the stringers (38) onto the ends of the heater (30); portions of the traces on the ends of the heater electrically connect portions of the traces on each of the stringers; and the portions of the traces on the ends of the heater define a width that is greater than portions of the traces on the stringers (Fig. 7).
Regarding claims 4 and 20, Raad discloses electrical connectors on one of the ends of the heater (30), wherein the electrical connectors are electrically connected to the traces (38) and are configured to electrically connect the heater (30) to a power source (generator 58) to induce electrical resistance heating of the traces (Fig. 8).
Regarding claim 5, Raad discloses the thermal conduction layer (38 and 40) do not cover the portions of the traces (38) om the end of the heater (30) (Fig. 7).
Regarding claims 7 and 18, Raad discloses the ends of the heater (30) are parallel to each other;  and a stringer angle for each of the stringers (38) is not perpendicular relative to the two ends of the heater (Fig. 7).
Regarding claims 9 and 19, Raad discloses the electrical insulation layers contact the traces;  and the thermal conduction layers (36 and 40) contact the electrical insulation layers (Fig. 5).
Regarding claim 11, Raad discloses winding wires (31) and a plurality of retention wedges (40) arranged in the winding slots (18), wherein: the stringer (38) are arranged close to the air gap (20) than the winding wires (31); and the retention wedges (40) are arranged closer t the air gap (20) than the stringers and retain the stringers in the winding slot (Fig. 5).
Regarding claim 12, Raad discloses the wedges (40) comprises laminated glass, and the wedged contact the stringer (38) (Fig. 5).
Regarding claim 13, Raad discloses a cured resin arranged in voids in the winding slots (18) adjacent to the stringers (38) (Fig. 6).
Regarding claim 14, Raad discloses the ends of the heater (30 or 38) are arranged outside the air gap (20) and are secured to winding coil overhang (Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raad (US Pat. 6,593,547) in view of Wallace et al. (US Pat. 6,198,186) (new cited).
Regarding claim 6, Raad discloses substantially all features of the claimed invention as set forth above except the portion of the traces on the end of the heater are covered with copper.  Wallace et al. discloses the portion of the traces (via heater 52)  on the end of the heater (48) are covered with copper (Fig. 1-3; Col. 3, Lines 18-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Raad, the portion of the traces on the end of the heater are covered with copper, as taught by Wallace et al., for the purpose of selecting the material that has high electrical conducting.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raad (US Pat. 6,593,547).
Regarding claim 8, Raad discloses substantially all features of the claimed invention as set forth above including the stringer (38); the heater (30 or via 38); each of the electrical insulation layer comprises polyamide (Col. 8, Line 42-45); the thermal conduction layer (40) comprises aluminum (Col. 8, Lines 11-12) except each of the stringers has a width of 2-3 mm; the heater has a thickness of 0.2-0.4 mm; each of the traces comprises nickel, and has a thickness of 0.01-0.04 mm; each of the electrical 
insulation layers has a thickness of 0.02-0.08 mm; and each of the thermal conduction layers has a thickness of 0.04-0.10 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Raad, each of the stringers has a width of 2-3 mm; the heater has a thickness of 0.2-0.4 mm; each of the traces comprises nickel, and has a thickness of 0.01-0.04 mm; each of the electrical insulation layers has a thickness of 0.02-0.08 mm; and each of the thermal conduction layers has a thickness of 0.04-0.10 mm, for the purpose of suitable to the user application to fit into the size of the rotating machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/17/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761